                  Case 3:19-cv-05603-SK Document 24 Filed 02/27/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 PAMELA T. JOHANN (CABN 145558)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36045
 5        San Francisco, California 94102
          Telephone: (415) 436-7025
 6        Facsimile: (415) 436-7234
          pamela.Johann@usdoj.gov
 7
   Attorneys for Defendant UNITED STATES
 8 DEPARTMENT OF LABOR

 9

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13

14   THE CENTER FOR INVESTIGATIVE                      )   Case No. 19-cv-05603-SK
     REPORTING and WILL EVANS,                         )
15                                                     )   STIPULATION REGARDING ISSUES IN
             Plaintiffs,                               )   DISPUTE AND STIPULATED JOINT REQUEST
16                                                     )   TO REVISE BRIEFING SCHEDULE
        v.                                             )   REGARDING MOTIONS FOR SUMMARY
17                                                     )   JUDGMENT; ORDER
     UNITED STATES DEPARTMENT OF                       )
18   LABOR,                                            )
                                                       )
19                                                     )
             Defendant.                                )
20

21           The parties, by and through their undersigned attorneys, hereby stipulate pursuant to Civil Local

22 Rule 6-1(b) and 7-12, subject to the approval of the Court, to revise the schedule regarding the parties’

23 Motions for Summary Judgment. The parties also stipulate regarding the issues in dispute. This

24 stipulation is based on the accompanying Declaration of Pamela T. Johann and the following facts:

25           1.     Over the course of the past several weeks, Defendant reevaluated some of the redactions

26 and withholdings that were in dispute with regard to one of Plaintiff’s FOIA requests. This process
27 resulted in the release of additional information to Plaintiffs. Following this release, the parties met and

28 conferred regarding the released information and the remaining redactions and were able to reach an

     STIPULATED BRIEFING SCHEDULE AND ORDER
     No. 19-cv-05603-SK                     1
30
                 Case 3:19-cv-05603-SK Document 24 Filed 02/27/20 Page 2 of 4




 1 agreement regarding Plaintiffs’ challenges to Defendant’s response. As a result, Plaintiffs are no longer

 2 challenging Defendant’s response to Plaintiffs’ First FOIA Request dated April 22, 2019, OSHA

 3 tracking number 877092. See Dkt. No. 1 ¶¶ 19-26, 42-55 & Exs. A-E.

 4          2.     Plaintiffs’ challenges to Defendant’s responses to the Second and Third FOIA Requests

 5 remain in dispute between the parties. Pursuant to a stipulated briefing schedule, as extended by the

 6 parties and Court Order, Defendant’s Motion for Summary Judgment is currently due February 28,

 7 2020, and Plaintiff’s Cross-Motion and Opposition is due April 1, 2020. The hearing date for the

 8 motions is set for May 18, 2020 at 9:30 a.m. Dkt. No. 20, 22.

 9          3.     The parties have agreed to adjust the briefing schedule for the remaining issues to allow

10 Defendant three additional days to file its Opening Brief now that the issues in dispute have been

11 clarified. In addition, the parties have agreed to revise the remaining of the briefing schedule

12 accordingly, with the hearing date remaining unchanged. The parties jointly propose the following

13 revised schedule, subject to the Court’s approval:

14                 a.    Last day for Defendant to file Motion for Summary Judgment: March 4, 2020.

15                 b.    Last day for Plaintiffs to file Opposition and Cross-Motion for Summary Judgment:

16                       April 6, 2020.

17                 c.    Last Day for Defendant to file Reply and Cross-Opposition: April 15, 2020.

18                 d.    Last Day for Plaintiff to file Cross-Reply (if necessary): April 27, 2020.

19                 e.    Hearing: May 18, 2020 at 9:30 a.m.

20 The parties respectfully request that the Court enter an order revising the schedule accordingly.

21 IT IS SO STIPULATED.

22 DATED: February 27, 2020                               Respectfully submitted,

23                                                        DAVID L. ANDERSON
                                                          United States Attorney
24
                                                          /s/ Pamela T. Johann
25                                                        PAMELA T. JOHANN
                                                          Assistant United States Attorney
26
                                                          Attorneys for Defendant
27

28

     STIPULATED BRIEFING SCHEDULE AND ORDER
     No. 19-cv-05603-SK                     2
30
              Case 3:19-cv-05603-SK Document 24 Filed 02/27/20 Page 3 of 4




 1 DATED: February 27, 2020                              THE CENTER FOR INVESTIGATIVE
                                                         REPORTING
 2
                                                         /s/ D. Victoria Baranetsky
 3                                                       D. VICTORIA BARANETSKY
 4                                                       Attorneys for Plaintiffs
 5
           I, Pamela T. Johann, hereby attest that I have obtained the concurrence in the filing of this
 6
     document from D. Victoria Baranetsky.
 7
                                                         /s/ Pamela T. Johann
 8                                                       PAMELA T. JOHANN

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATED BRIEFING SCHEDULE AND ORDER
     No. 19-cv-05603-SK                     3
30
              Case 3:19-cv-05603-SK Document 24 Filed 02/27/20 Page 4 of 4




 1                                                 ORDER

 2          PURSUANT TO STIPULATION, it is hereby ordered that the schedule regarding the parties’

 3 Cross-Motions for Summary Judgment is extended as follows:

 4          Defendant’s Opening brief due by March 4, 2020;

 5          Plaintiff’s Opposition/Cross-Motion due by April 6, 2020;

 6          Defendant’s Reply/Opposition to Cross-Motion due by April 15, 2020;

 7          Plaintiff’s Optional Reply to Cross-Motion due by April 27, 2020.

 8 The Motion Hearing remains set for May 18, 2020, at 9:30 a.m. in San Francisco, Courtroom C, 15th

 9 Floor.

10 Dated: February 27, 2020                             ______________________________
                                                        HON. SALLIE KIM
11                                                      United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATED BRIEFING SCHEDULE AND ORDER
     No. 19-cv-05603-SK                     4
30
